Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed April 26, 2022.  Claims 1-10 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 4/26/2022 is attached to the instant Office action.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 6, and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,017,401.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  “receive a confirmation of identity signal” is anticipated by “receive audio data, or video data, or both; match received audio data, or video data, or both with stored biometric data to confirm an identity of a specific customer;” since the parent is species of the genus being claimed here. 
Instant Application
17/147,284
1. A system for predictive pre-authorization of subsidiary accounts using biometrics, comprising: 
         a computing device comprising a memory, a processor, and a non-volatile data storage device; 
      a database on the non-volatile data storage device,                         the database comprising customer history data, the customer history data comprising customer receipt data, bank, 
debit, or credit card details, and customer preferences; 
a pre-authorization server comprising a first plurality of programming instructions stored in the memory, and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: create a sub-account associated with a master account; receive sub-account rules and preferences established by a user of the master account; and send the sub-account rules and preferences to an authorization generator module; and an authorization generator module comprising a second plurality of programming instructions stored in the memory, and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: receive a confirmation of identity signal; receive sub-account rules and preferences from the pre-authorization server; 




retrieve a subset of the customer history data from the database that corresponds to the specific customer; 


compute a customer average transaction amount using the customer receipt data from the subset of the customer history data; and 


determine, using a machine-learned predictive algorithm, a pre-authorization amount using the sub-account rules and preferences, the customer average transaction amount and the customer preferences from the subset of the customer history data as inputs into the machine-learned predictive algorithm.

2. The system of claim 1, further comprising a unified communications system which acts as a common intermediary device through which a payment facilitation device, a payment facilitation server, and a registered wireless mobile device communicate.

6. A method for predictive pre-authorization of subsidiary accounts using biometrics, comprising the steps of: 
           storing customer information in a database, the customer information comprising: 
         a list of registered wireless mobile devices; a device identifier for each registered wireless mobile device; 
         a photograph of a customer associated with each registered wireless mobile device; and 
      payment details for the customer associated with each registered wireless mobile device; and 
       performing the following steps using a pre-authorization server, the pre-authorization server comprising a first memory, a first processor, and a first plurality of programming instructions: creating a sub-account associated with a master account; receiving sub-account rules and preferences established by a user of the master account; sending the sub-account rules and preferences to an authorization generator module; and performing the following steps using an authorization generator module, the authorization generator module comprising a second memory, a second processor, and a second plurality of programming instructions: 


        receiving a confirmation of identity signal; receiving sub-account rules and preferences from the pre-authorization server; 
retrieving a subset of the customer history data from the database that corresponds to the specific customer; 


computing a customer average transaction amount using the customer receipt data from the subset of the customer history data; and 



       determining, using a machine-learned predictive algorithm, a pre-authorization amount using the sub-account rules and preferences, the customer average transaction amount and the customer preferences from the subset of the customer history data as inputs into the machine-learned predictive algorithm.
7. The method of claim 6, further comprising a unified communications system which acts as a common intermediary device through which a payment facilitation device, a payment facilitation server, and a registered wireless mobile device communicate.
1. A system for predictive pre-authorization of transactions using biometrics, comprising:
           a computing device comprising a memory, a processor, and a non-volatile data storage device; 
         a customer information database on the non-volatile data storage device, the database comprising customer history data, the customer history data comprising customer receipt data, bank, 
debit, or credit card details, and customer preferences; 
       a transactions database on the non-volatile data storage device, the database comprising sales data; 
       a biometrics verification module comprising a first plurality of programming instructions stored in the memory, and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: 
         receive audio data, or video data, or both; 
        match received audio data, or video data, or both with stored biometric data to confirm an identity of a specific customer; and 
       send a confirmation of identity signal to an authorization generator; and  
       an authorization generator module comprising a first plurality of programming instructions stored in the memory, and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: 
      receive the confirmation of identity signal from the biometrics verification module; 
       retrieve a subset of the customer history data from the customer database that corresponds to the specific customer; 
        retrieve a subset of the sales data from the transactions database; 
        compute a customer average transaction amount using the customer receipt data from the subset of the customer history data; 
       compute an average transaction amount using the sales data; and determine, using a machine-learned predictive algorithm, a pre-authorization amount using the customer average transaction amount, the sales average transaction amount, and the customer preferences from the subset of the customer history data as inputs into the machine-learned predictive algorithm. 

    2. The system of claim 1, further comprising a unified communications system which acts as a common intermediary device through which the payment facilitation device, the payment facilitation server, and registered wireless mobile device communicate. 

    3. A method for predictive pre-authorization of transactions using biometrics, comprising the steps of: 
         storing customer information in a database, the customer information comprising: 
        a list of registered wireless mobile devices; a device identifier for each registered wireless mobile device; 
        a photograph of a customer associated with each registered wireless mobile device; and 
        payment details for the customer associated with each registered wireless mobile device; and 
       performing the following steps using a biometrics verification module, the biometrics verification module comprising a first memory, a first processor, and a first plurality of programming instructions: 
          receiving audio data, or video data, or both; 
          matching received audio data, or video data, or both with stored biometric data to confirm an identity of a specific customer; and 
          sending a confirmation of identity signal to an authorization generator; and 
         performing the following steps using an authorization generator module, the authorization generator module comprising a second memory, a second processor, and a second plurality of programming instructions: 
         receiving the confirmation of identity signal from the biometrics verification module; 
        
retrieving a subset of the customer history data from the customer database that corresponds to the specific customer; 
        retrieving a subset of the sales data from the transactions database; 
        computing a customer average transaction amount using the customer receipt data from the subset of the customer history data; 
        computing a sales average transaction amount using the sales data; and 
       determining, using a machine-learned predictive algorithm, a pre-authorization amount using the customer average transaction amount, the sales average transaction amount, and the customer preferences from the subset of the customer history data as inputs into the machine-learned predictive algorithm. 

    4. The method of claim 3 further comprising the step of using a unified communications system as a common intermediary device through which the payment facilitation device, the payment facilitation server, and registered wireless mobile device communicate.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696